Name: Commission Regulation (EEC) No 2576/88 of 18 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 8 . 88 Official Journal of the European Communities No L 232/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2576/88 of 18 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (*), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2185/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 ( 5), as last amended by Regulation (EEC) No 2466/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (*), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 10 to 16 August 1988 for the pound sterling lead, pursuant to- Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4 , 5 , 7 , 8 and 10 in Annex I is replaced by that given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . 3 . Annex IV is replaced by Annex IV to this Regulation . Article 2 This Regulation shall enter into force on 22 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (l ) OJ No L 164 , 24 . 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1987, p . 1 . C) OJ No L 164, 24 . 6 . 1985 , p . 11 . (4) OJ No L 195 , 23 . 7 . 1988 , p. 1 . (5 ) OJ No L 167, 1 . 7 . 1988 , p . 1 . (4) OJ No L 217, 8 . 8 . 1988 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . ( ¢) OJ No L 355 , 17 . 12 . 1987, p . 16 , No L 232/2 Official Journal of the European Communities 22 . 8 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1 000 kg - 9,257 9,257 14,256 14,256 9,257 9,257 8,794 8,794 8,794 8,442 8,442 9,257 9,257 8,794 8,794 11,223 10,575 12,960 4,166 8,970 8,611 8,970 8,970 18,665 12,121 11,819 13,423 13,018 13,423 9,442 8,970 12,312 8,970 8,970 9,442 8,970 8,970 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 Official Journal of the European Communities No L 232/322 . 8 . 88 CN-code Table Additionalcode Notes Positive Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Negative France Greece Ireland Spain Portugal 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 0 C) DM F1 £  1 000 kg - 8,611 9,442 8,970 8,970 8,970 12,312 8,611 15,196 9,442 8,970 10,183 8,970 8,970 8,970 12,312 14,071 8,970 8,611 11,819 8,611 8,611 9,442 9,442 9,442 8,970 8,970 9,442 8,970 8,970 8,970 9,442 8,970 9,442 8,970 8,970 8,970 6,943 2,777 16,478 12,312 15,654 11,696 13,631 14,985 14,985 Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc No L 232/4 Official Journal of the European Communities 22 . 8 . 88 l Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 ?0 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 1 0 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O o O 0) o O O o C) o oo OO oo oo OO oo oo oo oo oo oo oo oo oo oo oo oo &gt;  1 000 kg - 13,557 13,557 13,557 13,557 13,557 13,557 13,557 13,557 20,393 17,687 13,557 13,557 13,557 18,495 12,929 13,557 3,823 7,919 3,823 7,919 3,823 8,193 3,823 8,193 17,957 1,111 8,884 17,767 2,310 4,619 15,406 30,812 1,111 9,995 18,878 1,111 3,421 5,730 1,111 16,517 , ' 22 . 8 . 88 Official Journal of the European Communities No L 232/5 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 13 2309 10 31 2309 10 33 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 7631 7624 7691 7541 7542 7543 7544 7545 7546 OO 0 0 00 oo 00 oo oo oo  1 000 kg - 31,923 3,518 8,884 17,767 2,310 4,619 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 oo 00 oo oo oo oo. 00 00 00 oo oo oo o o oo oo oo 15,406 30,812 3,518 12,402 21,285 3,518 5,828 8,137 3,518 18,924 34,330 6,943 8,884 17,767 * 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 7544 7545 7546 7547 7548 7549 7654 7655 oo oo oo 00 oo oo oo oo 2,310 4,619 15,406 30,812 6,943 15,827 2309 90 31 2309 90 33 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 oo oo oo oo oo oo oo o o oo oo 24,710 6,943 9,253 11,562 6,943 22,349 37,755 1,111 8,884 No L 232/6 Official Journal of the European Communities 22 . 8 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 33 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 oo 00 OO oo oo oo oo oo oo oo 00 oo oo 00 00 oo  1 000 kg - 17,767 2,310 4,619 15,406 30,812 1,111 9,995 18,878 1,111 3,421 5,730 1,111 16,517 31,923 2309 90 41 23-6 23-6 7624 7694 0 o 3,518 2309 90 43 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo 8,884 17,767 2,310 4,619 15,406 30,812 3,518 12,402 21,285 3,518 5,828 8,137 3,518 18,924 34,330 2309 90 51 23-7 23-7 7624 7695 o 0 6,943 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7541 7542 7543 7544 7545 7546 7547 00 oo oo oo oo oo oo 8,884 17,767 2,310 4,619 ' 22 . 8 . 88 Official Journal of the European Communities No L 232/7 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53 1 000 kg - 15,406 30,812 6,943 15,827 24,710 6,943 9,253 11,562 6,943 22,349 37,755 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 2)0 2)(3) 2)(J) 2)(J ) 2)0 2)C) 2)(J) 2) C) 2) C) 2)(5) 2) C) O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 232/8 Gfficial Journal of the European Communities 22 . 8 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 02-3 02-3 02-3 02-3 7039 7054 7039 7054  100 kg  0,424 0,360 0,424 0,551 0,799 0,617 0,617 0,893 0,479 0,893 0,617 0,617 0,551 0,799 0,617 0,617 0,893 0,479 0,893 0,617 0,617 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 0,220 0,242 0,132 0,799 0,617 1,554 1,223 0,479 0,799 0,705 0,772 0,617 0,893 0,893 0,617 0,617 1,223 1,538 22 . 8 . 88 Official Journal of the European Communities No L 232/9 Positive Negative GermanyCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM F1 £ 0210 19 81 02-3 02-3 7039 7054 0210 19 89 1601 00 10 1601 00 91 O OO oo no oo 1601 00 99 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 100 kg ­ 1,554 0,799 0,799 0,772 1,295 1,036 0,882 0,705 0,617 0,716 0,799 1,350 0,827 0,617 1,130 0,772 0,799 1,350 0,772 0,617 1,130 0,772 0,617 1,130 0,772 0,617 0,744 0,595 0,617 0,496 0,369 0,716 0,744 0,369 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (*) If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations. No L 232/ 10 Official Journal of the European Communities 22 . 8 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM F1 £ 100 kg live weight - o . « C) o  1 00 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 0202 20 50 O O O oo o 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 22 . 8 . 88 Official Journal of the European Communities No L 232/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 22 . 8 . 88No L 232/ 12 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 11 00 I - 100 pieces0,182  0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0,532 0,182  100 kg ­ 0,792 1,289 1,222 0,871 1,274 0,996 1,132 1,233 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 1,244 1,364 1,517 1,841 2,046 1,746 1,909 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 1,820 1,132 1,233 1,244 1,364 1,841 2,046 1,746 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 1,909 1,820 3,355 1,357 1,033 0,715 1,868 1,755 3,179 0,715 2,613 1,500 ' 22 . 8 . 88 Official Journal of the European Communities No L 232/ 13 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  1,033 0,715 1,991 0,933 1,680 3,179 0,715 4,009 3,355 2,251 2,100 2,002 1,033 0,715 2,863 1,868 2,768 1,755 2,625 3,179 0,715 3,355 1,357 1,033 0,715 1,868 1,755 3,179 0,715 2,613 1,500 1,033 0,715 1,991 0,933 1,680 3,179 0,715 4,009 3,355 2,251 2,100 2,002 1,033 0,715 Official Journal of the European Communities 22. 8 . 88No L 232/ 14 Positive Negative Germany Nether ­ lands United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc  1 00 kg  2,863 1,868 2,768 1,755 2,625 3,179 0,715 1,589  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,380 0,130  100 kg 1,148 5,374 2,342 2,503 5,190 1,332 2,489 3,496 3,351 3,496 4,662 0,632 4,662 0,632 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 22 . 8 . 88 Official Journal of the European Communities No L 232/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 7058  100 kg - a + e 7,703 4,606 1,194 7,703 d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 9031 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7059 7074 7078 7079 7089 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 4,606 7,703 4,606 a + c a + c d+f a + c + f a + c + f a + c a + c a+ c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 232/ 16 22 . 8 . 88Official Journal of the European Communities l Positive \ Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 04-2 04-2 04-2 04-2 04-2 ¢ 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 7228 7229 7230 7231 7232 7226  100 kg - a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2,164 2,218 4,963 5,087 7,560 7,749 30,711 31,478 0,388 1 0,398 13,524 13,862 b x coef b x coef b x coef b x coef b x coef b 0,388 0,398 0,442 0,453 b x coef b x coef 9,578 11,217 6,585 8,782 2,993 4,457 22 . 8 . 88 Official Journal of the European Communities No L 232/ 17 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7236 7237 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7249 7250 7248 7249 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257  100 kg ­ 11,217 8,782 4,457 11,217 15,149 4,038 5,928 8,634 10,239 4,038 5,928 8,634 4,038 5,928 8,634 10,239 10,239 10,653 8,782 9,578 11,217 6,585 8,782 8,782 13,135 8,782 13,135 8,782 13,135 12,065 9,578 11,217 6,585 I No L 232/ 18 Official Journal of the European Communities 22 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 5C 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 22 . 8 . 88 Official Journal of the European Communities No L 232/ 19 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 50 04-15 7254  100 kg 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 9,578 11,217 6,585 8,782 15,149 9,578 11,217 6,585 8,782 9,578 0406 90 75 0406 90 77 0406 90 79 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 0406 90 81 0406 90 83 0406 90 85 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 9,578 11,217 6,585 8,782 0406 90 89 04-15 7253  No L 232/20 Official Journal of the European Communities 22 . 8 . 88 Negative Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc l Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ 0406 90 89 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258  100 kg  9,578 11,217 6,585 8,782 0406 90 91 0406 90 93 0406 90 97 0406 90 99 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 2,993 4,457 2,993 4,457 11,217 8,782 4,457 11,217 8,782 4,457 2309 10 15 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 \ 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 22 . 8 . 88 Official Journal of the European Communities No L 232/21 Negative United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 2309 10 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 I  100 kg  0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 No L 232/22 Official Journal of the European Communities 22 . 8 . 88 Negative DenmarkBelgium/ Luxem ­ bourg Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ 2309 10 59 23-14 7584 I  100 kg -6,933 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 2309 90 35 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 22 . 8 . 88 Official Journal of the European Communities No L 232/23 Positive Negative - CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 39 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583  100 kg - 0,693 0,866 0,970 1,039 : 1,541 3,081 4,622 5,777 6,471 6,933 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 - ¢ No L 232/24 Official Journal of the European Communities 22 . 8 . 88 NegativePositive France Greece Ireland Spain PortugalGermany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy CN-code Table Additionalcode Notes DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 17553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 6,933 0,888 1,777 2,665 3,331 3,731 3,998 0,231 0,462 0,693 0,866 0,970 1,039 1,541 3,081 4,622 5,777 6,471 6,933 % milk fat/ 100 kg product - 0,151 0,166 a b ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,066c  ®/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product d 0,077  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product 0,006e  % sucrose/ 100 kg product  0,032f Annex weight of non-fatty lactic dry matter and the weight of added sucrose,contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the 22 . 8 . 88 Official Journal of the European Communities No L 232/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain PortugalCN-code DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  2,685 2,685 2,685 2,685 2,685 2,685 2,685 2,685 3,217 3,217 3,217  100 kg of dry matter  3,217 3,217 3,217 Table Additionalcode Notes 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 o o C) 0 0 C) C) o 0 o o 0 (J) o o C) o o  % sucrose content and 100 kg net - 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 0,0322 0,0322 0,0322  100 kg of dry matter  3,217  °/o sucrose content and 100 kg net - 0,0322 0,0322 0,0322 0,0322 0,0322 0,0322 0,0322  1 00 kg of dry matter  3,217  % sucrose content and 100 kg net - 0,0322 0,0322 0,0322 No L 232/26 Official Journal of the European Communities 22 . 8 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 22 . 8 . 88 Official Journal of the European Communities No L 232/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0403 10 51 0403 10 53 0403 10 59 : 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 \  100 kg - 6,933 7,929 11,396 6,933 7,929 I 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 17-1 17-4 # * 11,396 2,156 2,156 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 * * 7632 Sf ­ 7632  1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * a* # * * * * * ­ No L 232/28 Official Journal of the European Communities 22. 8 . 88 Positive Negative ' Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 kg ­ 7632 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 . 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 2,537 6585 7585 6586 7586 2,005 2,403 2,749 3,354 7001 7002 7003 7004 7635 7636 7637 7642 2,693 22 . 8 . 88 Official Journal of the European Communities No L 232/29 Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg ­ \ I \ 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 2,606 3,706 2,606 3,706 2,693  7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 2,248 3,059 2,087 2,666 2,537 2,274 2,853 3,664  7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 2,032 2,640 3,219 4,030 2,450 3,058 3,637 2,205 2,900 3,508 2,912 3,607 4,215 22 . 8 . 88No L 232/30 Official Journal of the European Communities l Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom - £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg  I  7043 7044 7045 7046 7047 7048 7049 7050 . 7051 7052 7053 7055 7056 7057 7060 7061 4,794 5,605 3,278 3,973 4,581 5,160 5,971 3,696 4,391 4,999 5,578 4,146 4,841 5,449 5,200 5,895  7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 6,503 7,082 7,893 5,566 6,261 6,869 7,448 8,259 5,984 6,679 7,287 7,866 6,434 7,129 7,737 10,122 10,817  7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 1 11,425 12,004 12,815 10,488 11,183 11,791 12,370 10,906 11,601 12,209 11,356 12,051 22 . 8 . 88 Official Journal of the European Communities No L 232/31 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 C) 0 o o (') C) o C) o o o o o  100 kg ­ 2,256 3,067 2,043 2,622 3,433 2,461 3,040 ¢ I  7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 C) C) n o O (') o o o o O (') o 2,303 2,911 2,040 2,648 3,227 4,038 2,406 3,014 3,593 4,404 2,129  7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 o (') o n o o C) n C) C) C) C) C) C) C) n 2,824 3,432 4,011 2,579 3,274 3,882 3,286 3,981 4,589 5,168 5,979 3,652 4,347 4,955 5,534 6,345 4,070 No L 232/32 Official Journal of the European Communities 22 . 8 . 88 Negative Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ \ I I \  100 kg   7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 C) 0 (') o o o 0) o (') o O 4,765 5,373 5,952 4,520 5,215 5,823 5,574 6,269 6,877 7,456 8,267 5,940  7166 7167 7168 7169 7170 7171 7172 7173 o C) o o n C) n 6,635 7,243 7,822 8,633 6,358 7,053 7,661 8,240  7175 7176 71 77 7180 7181 7182 7183 7185 7186 o o o o o o n C) C) 6,808 7,503 8,111 10,496 11,191 11,799 12,378 10,862 11,557  7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 C) n C) C) C) C) C) C) C) n 12,165 12,744 11,280 11,975 12,583 11,730 12,425 2,281 2,889  7203 7204 7205 7206 7207 7208 (l) o o C) C) 3,468 4,279 2,647 3,255 3,834 22 . 8 . 88 Official journal of the European Communities No L 232/33 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg ­  7209 7210 7211 7212 o 0) 0 o 4,645 2,370 3,065 3,673  7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 o 0 C) C) o o C) (') O C) (T C) (') C) o o C) O C) 4,252 2,820 3,515 4,123 3,268 3,963 6,578 7,273 7,881 8,460 9,271 6,944 7,639 8,247 8,826 9,637 7,362 8,057 8,665  7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 C) C) o (') (') C) C) C) (') (') (') C) C) C) 0 C) C) (') C) C) o C) 9,244 7,812 8,507 8,260 2,537 3,232 3,840 4,419 5,230 2,903 3,598 4,206 4,785 5,596 3,321 4,016 4,624 5,203 3,771 4,466 5,074 4,219 Official Journal of the European Communities 22 . 8 . 88No L 232/34 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 0) O O O (') (') C) C) C) O C) C) O C) O o C) o o o O C) O C) n n o C) C) 0) o o n o C) n 0) o C) C) (x) o c1) o o  100 kg  4,914 6,697 7,392 8,000 8,579 9,390 7,063 7,758 8,366 8.945 9,756 7,481 8,176 8,784 9,363 7,931 8,626 8,379 3,409 4,104 4,712 5,291 6,102 3,775 4,470 5,078 5,657 6,468 4,193 4,888 5,496 6,075 4,643 5,338 5.946 5,091 5,786 6,806 7,501 8,109 8,688 9,499 7,172 7,867 8,475 22 . 8 . 88 Official Journal of the European Communities No L 232/35 Positive Negative CN-code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg - I l  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 o o n o o 0) o C) C) o o O 9,054 7,590 8,285 8,893 8,040 8,735 4,995 5,690 6,298 6,877 7,688 5,361 6,056 6,664  7508 7509 7510 7511 7512 7513 7515 , 7516 7517 7520 7521 7560 7561 7562 7563 7564 o O o O O o C) 0) (') o o o C) C) C) (') 7,243 8,054 5,779 6,474 7,082 7,661 6,229 6,924 7,532 6,677 7,372 7,005 7,700 8,308 8,887 9,698  7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 . 7602 7603 7604 7605 C) C) C) C) o C) C) (') o o (x) C) o C) o 7,371 8,066 8,674 9,253 7,789 8,484 9,092 8,239 8,934 6,921 7,616 8,224 8,803 9,614 7,287 No L 232/36 Official Journal of the European Communities 22 . 8 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg EscDM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731  7732 7735 7736 7740 7741 7742 7745 7746 O C) O O C) o C) o o (l) o ( l) O C) C) o o o (!) o O n o 0) o o o n n n o n . o n n o o o o o (!) i1) o C) (!)  100 kg  7,982 8,590 9,169 9,980 7,705 8,400 9,008 9,587 8,155 8,850 9,458 8,603 9,298 7.741 8,436 9,044 9,623 10,434 8,107 8,802 9,410 9,989 8,525 9,220 9,828 8,975 9,670 7,860 8,555 9,163 9.742 8,226 8,921 9,529 10,108 8,644 9,339 9,947 9,094 9,789 10,105 10,800 11,408 10,471 11,166 22 . 8 . 88 Official Journal of the European Communities No L 232/37 Negative Denmark Italy FranceBelgium/ Luxem ­ bourg Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc Positive \ CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ _ 7747 0)  100 kg  11,774  7750 7751 7760 7761 7762 7765 7766 o 0 C) 10,889 11,584 12,351 13,046 13,654 12,717 13,412  7770 7771 7780 7781 7785 7786 7800 o 0 o o 13,135 13,830 14,597 15,292 14,963 15,658  7801 7810 7811 7812 7815 7816 2,377 14,420 15,115 15,723 14,786 15,481  7817 7820 7821 7830 7831 7840 7841 7860 16,089 2,653 3,348 15,204 15,899 4,594 5,289 6,882  7861 7900 7901 7910 7911 7912 7915 7916 / 1\ o (') o o o o 7,577 2,056 2,751 14,794 15,489 16,097 15,160 15,855  7917 7920 7921 7930 7931 7940 7941 7960 (') C) (') C) O C) C) C) 16,463 3,027 3,722 15,578 16,273 4,968 5,663 7,256 No L 232/38 Official Journal of the European Communities 22 . 8 . 88 \ Positive . Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ || |1\  100 kg -  7961 O. ­ 7,951 Amounts to be deducted 51xx 0,233 0,492 0,787 1,057 1,549 2,302 3,527 3,527 4,885 4,885 6,281 6,281 7,677 7,677 9,073 0,233 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 575x 576x 577x 578x 59xx Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x . 678x 69xx 0,162 0,343 0,548 0,737 1,079 1,604 2,458 2,458 3,404 3,404 4,376 4,376 5,349 5,349 6,321 0,162 22 . 8 . 88 Official Journal of the European Communities No L 232/39 0) « the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucoseand fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 .The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in O] No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100% purity ; factor for conversion of glucose to starch : 0,9). No L 232/40 Official Journal of the European Communities 22 . 8 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM F1 £ 100 kg - 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 22 . 8 . 88 Official Journal of the European Communities No L 232/41 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,020 1.035 1,021 1.036 1,036 1,070 1,011 1,085 1,085 1,035 1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,010 1,035 1,035 1,035 1,010 1,332 1,332 1,226 1,178 1,178 1,256 1,343  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,070 1,085 1,070 1,085 1,055 1,065 1,055 1,055 1,035 1,035 1,035 1,035 1.035 1.036 1.035 1.036 1,332 1,178 1,332 1,178 1,178 1,293 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,79908 0,517655 0,13571 0,455152 0,15291 0,0506579 0,0418518 10,8332 10,9982 8,94621 66,8808 12,3688 3,24263 10,8753 3,65361 1,21041 2 389,38 258,846 262,789 213,759 55,2545 10,2187 2,67895 8,98483 3,01849 0,826164 1 974,02 213,849 217,107 176,6 No L 232/42 Official Journal of the European Communities 22 . 8 . ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatoryamounts fixed in advance in the case of the following countries, from 22 August 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sectors concerned Coefficient Applicable to imports and exports carried out from France Milk and milk products Pigmeat Beef Eggs and poultry and albumins Wine Sugar Cereals 0,579708 0 0,579708 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Ireland Pigmeat Milk and milk products Beef Eggs and poultry and albumins Sugar Cereals 0,483423 0,579991 0 0,592065 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Greece Olive oil 0,370693 1 November 1988 Portugal Olive oil 0 1 November 1988 United Kingdom Pigmeat Beef Milk and milk products Eggs and poultry and albumins Sugar Cereals Olive oil 0 0,573449 0,390960 0,653616 0,653616 0 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Pigmeat Beef Milk and milk products Eggs and poultry and albumins Sugar Cereals Wine 0 0,540022 0,540022 0,630029 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989